
	
		I
		111th CONGRESS
		2d Session
		H. R. 5670
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Adler of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to make grants for the improvement of storm water retention
		  basins in the watersheds of estuaries in the National Estuary
		  Program.
	
	
		1.Storm water retention basin
			 improvement grants
			(a)AuthorizationThe Administrator of the Environmental
			 Protection Agency shall make grants on a competitive basis to eligible entities
			 for improvement of the pollution control capabilities of storm water retention
			 basins identified by the Administrator under subsection (b).
			(b)Identification
			 of basins by AdministratorThe Administrator shall conduct an
			 evaluation of each storm water retention basin located in the watershed of an
			 estuary for which a comprehensive conservation and management plan is in effect
			 under section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330)
			 to identify basins whose pollution control capabilities are in need of
			 improvement in order to attain or maintain in such estuary the water quality
			 described in subsection (a)(2)(A) of such section.
			(c)EligibilityThe
			 Administrator may only make a grant under subsection (a) to an eligible entity
			 that submits an application at such time, in such form, and including such
			 information and assurances as the Administrator may require, including—
				(1)a
			 detailed description of the storm water retention basin improvements for which
			 the entity will use grant funds; and
				(2)scientific
			 evidence in support of the need for such improvements, which may include the
			 evidence that formed the basis of the Administrator’s identification under
			 subsection (b) of the basin involved.
				(d)PriorityIn
			 making grants under subsection (a), the Administrator shall give priority to
			 grant proposals—
				(1)by eligible
			 entities to improve storm water retention basins whose pollution control
			 capabilities are the most deficient and the improvement of which will result in
			 the greatest increase in water quality in the estuary involved; and
				(2)by eligible
			 entities to improve storm water retention basins for which, prior to the date
			 of the enactment of this Act, an evaluation of pollution control capabilities
			 has been conducted as part of the implementation of a comprehensive
			 conservation and management plan under section 320 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330).
				(e)Use of
			 fundsAn eligible entity receiving a grant under subsection (a)
			 shall use grant funds to carry out—
				(1)the storm water
			 retention basin improvements the entity described in its grant application, as
			 required by subsection (c)(1); and
				(2)the monitoring and reporting requirements
			 of subsection (f)(1).
				(f)Monitoring,
			 reporting, and evaluation
				(1)By eligible
			 entitiesAn eligible entity
			 receiving a grant under subsection (a) shall conduct such monitoring activities
			 as the Administrator considers necessary to determine if the storm water
			 retention basin improvements for which the entity is using grant funds are
			 increasing the basin’s pollution control capabilities. At such times as the
			 Administrator may require, the eligible entity shall submit to the
			 Administrator reports of the data gathered by the monitoring activities.
				(2)By
			 AdministratorThe
			 Administrator shall analyze the data submitted by eligible entities under
			 paragraph (1) and conduct such additional monitoring and evaluation of the
			 storm water basin improvements carried out through grants under subsection (a)
			 as the Administrator considers necessary to determine the most effective
			 methods of improving storm water basins to increase water quality in estuaries
			 for which comprehensive conservation and management plans are in effect under
			 section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330).
				(g)Matching
			 requirementThe Administrator
			 may not make a grant to an eligible entity under subsection (a) unless the
			 eligible entity agrees that, with respect to the costs to be incurred by the
			 eligible entity in carrying out the activities for which the grant is awarded,
			 the eligible entity will make available non-Federal contributions in an amount
			 equal to not less than 20 percent of the Federal funds provided under the
			 grant.
			(h)Eligible entity
			 definedThe term eligible entity means a State or a
			 political subdivision of a State that has jurisdiction over all or part of a
			 storm water retention basin identified by the Administrator under subsection
			 (b), regardless of whether such basin is publicly or privately owned.
			(i)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of the fiscal years 2011 through
			 2015.
			
